--------------------------------------------------------------------------------

 
Exhibit 10.3
 
 

 
SIGA TECHNOLOGIES, INC.
420 Lexington Avenue, Suite 408
New York, NY  10170
 


 
                                                               April 29, 2009


Ayelet Dugary
60 Park Street
Tenafly, NJ 07670




Dear Ms. Dugary:


In connection with the change of your position with the Company from “Acting
Chief Financial Officer” to “Chief Financial Officer,” this letter sets forth an
amendment to your employment agreement, dated as of January 22, 2007, as amended
on March 12, 2009 (the “Employment Agreement”).


We hereby propose to amend the Employment Agreement by replacing all references
to “Acting Chief Financial Officer” with “Chief Financial Officer,” such change
to be effective as of the date of your acceptance hereto.


If you agree to the foregoing, please sign and date where indicated below and
return the signed copy to me.  




                                                                                                                                                      Sincerely,
 


                                                                                                                                              SIGA
TECHNOLOGIES, INC.
 


                                                                                                                 
By: /s/ Eric Rose              
                                          Eric Rose
                                          Chief Executive Officer


 
AGREED AND ACCEPTED




By: /s/ Ayelet Dugary
       Ayelet Dugary
       Chief Financial Officer


Date: April 29, 2009


 
 

 